In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00352-CR

JEREMY BRANDON WRIGHT, Appellant            §    On Appeal from the 355th District
                                                 Court
                                            §
                                                 of Hood County (CR13942)
V.                                          §
                                                 January 24, 2019
                                            §
                                                 Per Curiam
                                            §
THE STATE OF TEXAS                               (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to delete $15 from

the total costs assessed, leaving total costs of $1,224. We likewise modify the bill of

costs and the order to withdraw funds to delete $15, reducing the total court costs to

$1,224. It is ordered that the judgment of the trial court is affirmed as modified.


                                       SECOND DISTRICT COURT OF APPEALS

                                       PER CURIAM